Citation Nr: 1730297	
Decision Date: 07/31/17    Archive Date: 08/04/17

DOCKET NO.  10-43 346	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to an increased rating for a service-connected lumbar spine disability, rated as 20 percent disabling prior to October 24, 2011 and 60 percent disabling thereafter (notwithstanding the period for which a temporary total evaluation for convalescence was assigned).

2.  Entitlement to an extension of temporary total evaluation for convalescence beyond May 1, 2010 following a February 2010 surgery for the service-connected lumbar spine disability.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU) prior to October 24, 2011.


REPRESENTATION

Veteran represented by:	Adam Neidenberg, Attorney


ATTORNEY FOR THE BOARD

L. S. Kyle, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1974 to October 1977 and from April 1978 to September 1995.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from February 2010 and March 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  The February 2010 rating decision denied a rating in excess of 20 percent for the Veteran's service-connected lumbar spine disability.  The March 2010 rating decision assigned a temporary total rating for two months of convalescence following a February 2010 surgery for the lumbar spine disability.  In March 2010, the Veteran appealed the rating assigned for his lumbar spine disability, as well as the length of the convalescence period.  A July 2012 rating decision increased the rating assigned for the lumbar spine disability to 60 percent, effective October 24, 2011, resulting in the staged rating reflected in the issue statement on the title page of the decision.

This matter was previously before the Board in May 2014, when it was remanded for further development.

In May 2016, the Veteran's representative submitted a statement raising the issue of TDIU in the context of the increased rating claim for the lumbar spine disability.  See Rice v. Shinseki, 22 Vet. App. 447, 452-53 (2009) (holding a claim for increased compensation encompasses a TDIU claim when unemployability has been raised by the record).  The Veteran's representative has specifically argued TDIU should be assigned from the date of the February 2010 lumbar spine surgery because, even though the Veteran was technically employed by the Missouri Department of Transportation, he never returned to full performance following the surgery, warranting a finding of marginal employment on a facts found basis (e.g., sheltered workshop).  See 38 C.F.R. § 4.16(b) (2016).  The Board notes the Agency of Original Jurisdiction (AOJ) deemed a freestanding November 2011 TDIU claim moot after the Veteran was granted a 100 percent combined schedular rating, effective October 24, 2011; however, it has not adjudicated the issue of entitlement to TDIU prior to that date or in the context of the increased rating claim for the lumbar spine disability.  See Buie v. Shinseki, 24 Vet. App. 242, 250 (2011); Bradley v. Peake, 22 Vet. App. 280, 293 (2008) (indicating the assignment of a 100 percent schedular rating or TDIU for the combined effects of service-connected disabilities does not necessarily resolve the issue of TDIU its implications in the context of statutory special monthly compensation (SMC) based on housebound status).  Thus, the TDIU issue, although an element of the current appeal, must be adjudicated by the AOJ in the first instance to ensure the Veteran is afforded due process.  See Disabled Am. Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339, 1347 (Fed. Cir. 2003).

The issues of entitlement to an increased rating for a lumbar spine disability and entitlement to TDIU prior to October 24, 2011 are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

The Veteran had severe post-operative residuals necessitating convalescence through September 2010 as a result of his February 2010 lumbar spine surgery.


CONCLUSION OF LAW

The criteria for an extension of the temporary total rating for convalescence following a February 2010 lumbar spine surgery through September 30, 2010 have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.30 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

A temporary total rating for convalescence purposes will be assigned, for up to three months, without regard to other provisions of the Rating Schedule, when it is established that treatment of a service-connected disability results in:  (1) surgery necessitating at least one month of convalescence; (2) surgery with severe postoperative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight bearing prohibited); or, 3) immobilization by cast, without surgery, of one major joint or more.  38 C.F.R. § 4.30(a)(1)-(3).

This temporary total rating will continue for a period of one, two, or three months from the first day of the month following such hospital discharge or outpatient release.  38 C.F.R. § 4.30(a).  An extension of one, two, or three months beyond the initial three months may be made for any of the three circumstances warranting a temporary total rating.  38 C.F.R. § 4.30 (b)(1).  Extensions of one or more months up to six months beyond the initial six months period may only be awarded under the provisions of 38 C.F.R. § 4.30(a)(2) or (3).  38 C.F.R. § 4.30 (b)(2).

In the context of a temporary total rating, the Court of Appeals for Veterans Claims has noted that "convalescence" is the stage of recovery following an attack of disease, a surgical operation, or an injury, and that the word "recovery" means the act of regaining or returning toward a normal or healthy state.  Felden v. West, 11 Vet. App. 427, 430 (1998).  The relevant inquiry is not the amount of time to recover at home, but whether a report, rendered near the time of a hospital discharge or an outpatient release, indicates that a surgical procedure had been performed that would require at least one month for the claimant to return to a healthy state.  Id.  Subsequent medical evidence can establish if one or more months of "convalescence" is needed to recover.  Id.  The Court has instructed the Board that it must support its conclusions in this regard with independent medical evidence and may not refute expert medical conclusions based on its own opinion.  Id. at 431.

Here, the AOJ initially granted the Veteran a two-month convalescence period following the February 2010 lumbar spine surgery, beginning the first day of the month after the surgery was performed.  This period covered March and April 2010, but terminated May 1, 2010.  The Veteran claims his convalescence period extended far beyond April 2010.  He has reported he had to wear a back brace for several months after the initial convalescence period (which prevented him from driving per his physician's instructions) and had to complete several months of physical therapy.  He has further reported his employer, the Missouri Department of Transportation, allowed him to work from home on a part-time basis during his recovery period because his position usually required him to travel on a daily basis and also involved extended periods of sitting (which he was prohibited from doing by his physician following the lumbar spine surgery).

The Board finds the Veteran's reports are supported by objective medical evidence.  In March 2010, the Veteran's physician, R.T., M.D., noted that he would begin to "wean" the Veteran from the back brace in six weeks.  The Board notes this notation does not indicate that the Veteran would no longer use the back brace, but rather that the process would begin to determine whether the Veteran's progress would be maintained with limited use of the brace.  The Veteran was initially scheduled for a follow-up appointment in May 2010, but apparently this appointment was rescheduled for early June 2010.  At that time, R.T., M.D., recommend continued back care precautions and indicated he would consider whether the Veteran could begin physical therapy on his next visit.  In July 2010, R.T., M.D., noted the Veteran could begin on a supervised therapy program for range of motion and strengthening exercises, but should continue with conservative measures until a follow-up appointment two months later.  Following the July 2010 appointment, the Veteran submitted a note from his physician suggesting his recovery period would continue for another six to eight weeks, or until approximately mid-September 2010.  In September 2010, R.T., M.D., examined the Veteran and noted that he was doing well, indicating is his rehabilitation from the lumbar spine surgery took longer than expected because of intervening left knee issues.  Although he recommended continued physical therapy, R.T., M.D., noted the Veteran would not need to be seen on a regular basis going forward and would only be seen on "an as needed basis."  The Veteran was not seen again until January 2011, at which time he was noted to be "about the same."  R.T., M.D., noted the Veteran had been walking and biking on a consistent basis and would only need to be seen on "an as needed basis" going forward.

The Board finds the independent medical evidence, when viewed in light of the Veteran's statements and other evidence regarding his employment activities following the February 2010 lumbar spine surgery, establishes that it is at least as likely as not that the Veteran had severe post-operative residuals necessitating convalescence through September 2010.  The evidence indicates the Veteran began the process of being weaned from a back brace in May 2010 and began a supervised therapy program shortly thereafter in July 2010.  He was seen on a frequent basis by his provider until September 2010, when it was determined he had progressed to the extent that he only needed to be seen on "an as needed basis" going forward.  During this time, the Veteran never returned to full-time work activities and was extended several accommodations by his employer so that he could retain his position.  Resolving reasonable doubt in the Veteran's favor, the Board finds an extension of the temporary total rating through September 30, 2010 is warranted.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Entitlement to an extension of the temporary total rating for convalescence following a February 2010 lumbar spine surgery through September 30, 2010 is granted.


REMAND

A recent decision of the United States Court of Appeals for Veterans Claims (Court) provided a precedential interpretation of the final sentence of 38 C.F.R. § 4.59 and held that sentence creates a requirement that certain range of motion testing be conducted whenever possible in cases of joint disabilities.  See Correia v. McDonald, 28 Vet. App. 158 (2016).  The Board interprets the Court's decision as requiring that VA examinations must include range of motion testing of the pertinent joint for pain, as well as any paired joint, in active motion, passive motion, and in weight-bearing and nonweight-bearing.  The examination reports of record do not include range of motion testing for pain of the pertinent joint in active motion, passive motion, and in weight-bearing and nonweight-bearing as required by VA regulation.  See Correia, supra; 38 C.F.R. § 4.59.  The Veteran is not entitled to the highest schedular rating available for his service-connected lumbar spine disability; therefore, VA must provide adequate examinations that comply with the requirements of 38 C.F.R. § 4.59 to fulfill its duty to assist.

Additionally, as noted in the introduction, the Veteran has raised the issue of TDIU in the context of his increased rating claim for the lumbar spine.  This issue has not been adjudicated by the AOJ in the first instance, as it determined a subsequently filed November 2011 TDIU claim was moot following the assignment of a 100 percent combined schedular rating, effective October 24, 2011.  The Veteran has made specific arguments that his employment following his February 2010 lumbar spine surgery should be considered marginal employment on a facts found basis in accordance with 38 C.F.R. § 4.16(b).  Consideration should also be given to whether TDIU is warranted for any single disability standing alone during the appeal period as it could establish eligibility for statutory SMC at the housebound rate.  See Buie, 24 Vet. App. at 250; Bradley, 22 Vet. App. at 293.  These matters must be adjudicated by the AOJ in the first instance to ensure the Veteran is afforded due process.  See Disabled Am. Veterans, 327 F.3d 1339 at 1347.  They are also inextricably intertwined with the increased rating claim for the lumbar spine disability that is being remanded to the AOJ.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that where a decision on one issue would have a "significant impact" upon another, and that impact in turn could render any appellate review on the other claim meaningless and a waste of judicial resources, the two claims are inextricably intertwined).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a new VA spine examination to determine the current severity of his service-connected lumbar spine disability, to include any associated neurological impairment.  All indicated tests and studies must be performed.  The claims file, to include a copy of this remand, must be reviewed by the examiner in conjunction with the examination.

The examiner must test range of motion of the lumbar spine for pain in active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why this is so.

Once this testing is completed, the examiner must compare the current results with range of motion testing for pain from prior examinations during the appeal period (i.e., since approximately April 2009) and provide an opinion as to whether the current results with regard to ranges of motion for pain in active motion, passive motion, weight-bearing, and nonweight-bearing are similar to what would have been shown during prior examinations if such testing would have been conducted at the time of those examinations, to the extent possible.  If there is any definitive decrease in range of motion during the appeal period, the examiner should attempt to provide an approximate date for the decrease.

2.  Develop and adjudicate the issue of TDIU prior to October 24, 2011, considering the Veteran's argument that his employment following his February 2010 lumbar spine surgery should be considered marginal employment as defined in 38 C.F.R. § 4.16(b).  Consideration should also be given to whether TDIU is warranted for any single disability standing alone in the context of SMC at the housebound rate as an element of his claim for increased compensation.

3.  Readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then, return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


